Citation Nr: 1720584	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1971, April 1971 to August 1971, and June 1985 to October 2004.  Along with the awards and citations that he received, the Veteran's service records indicate that he was considered for the Bronze Star for his service between December 2002 and September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (AOJ) in Montgomery, Alabama, which continued a 0 percent evaluation for bilateral hearing loss disability.  A subsequent October 2011 AOJ rating decision increased the rating to 10 percent.

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing.  A copy of the transcript is associated with the file, Virtual VA.

In September 2015, the Board remanded the appeal for further development.  After completion of the directed development by the AOJ, the case has since been returned to the Board for appellate review.    

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

At worst, with consideration of the exceptional pattern of hearing loss in the left ear, the Veteran has Level I hearing loss in the right ear and Level XI hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify for the initial rating claim for bilateral hearing loss was satisfied by a letters dated in April 2009 and May 2009...  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Thus, the Veteran has received all required notice in this case for the initial rating issue for bilateral hearing loss, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the bilateral hearing loss claim being decided herein.  

The Veteran was afforded VA audiology examinations rating the severity of his service-connected bilateral hearing loss in June 2009, January 2010, and November 2014.  There is no need for a more contemporaneous VA audiology examination as the evidence does not indicates that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95.  The Board finds the VA audiology examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's symptoms as they relate to the relevant diagnostic code.  Therefore, a new VA examination to rate the severity of the Veteran's bilateral hearing loss disability is not warranted.  

Moreover, the Board specifically finds that the June 2009, January 2010, and November 2014 VA audiology examinations are adequate, because the VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA audiology examiners addressed the functional impact of the Veteran's hearing loss.  Additionally, the Veteran has not asserted or demonstrated prejudice caused by any deficiency in the examination as to discussing functional loss.  See Martinak, 21 Vet. App. 447. 

With regard to the previous September 2014 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ secured additional VA treatment records, located and uploaded additional service treatment records, and afforded the Veteran a more recent November 2014 audiology examination to rate the current extent and severity of his service-connected bilateral hearing loss disability.  As such, the AOJ has substantially complied with the Board's instructions.  

Moreover, for the bilateral hearing loss issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is, therefore, satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the bilateral hearing loss issue on appeal.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In this case, that date is September 15, 2006, the date the informal claim for service connection for bilateral hearing loss was filed by the Veteran.  The AOJ has already staged the ratings for the Veteran's bilateral hearing loss.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.      38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Throughout the course of the appeal, this disability has been rated as 10 percent disabling.  The Veteran contends that his bilateral hearing loss is more severe than currently evaluated.   

At his July 2013 Board hearing, the Veteran testified that he wears a hearing aid to assist with right-ear hearing.  He testified further that a left-ear hearing aid is not an option, because his loss in the left ear is non-correctable.  He reported that his hearing difficulties routinely hamper his ability to communicate with subordinates in the workplace; however, this disability has not resulted in time off from employment.   The Veteran's wife testified that the TV must be at a higher volume in order for the Veteran to hear it.  She also had to be on the Veteran's right side to communicate with him.  In addition, the Veteran's wife indicated that his hearing necessitated her presence during all family business transactions.  The Veteran did not utilize the home telephone, and must hold a cell phone to his right ear to communicate.   Additionally, the Veteran testified that he was denied Federal employment because of his hearing loss, which is confirmed in the claims file.  See May 2009 Medical Treatment Record.  

While pursuing Federal employment, which he was denied because of his hearing disability, the Veteran underwent a private audiogram examination in May 2009.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
35
40
45
32.5
LEFT
70
70
70
70
70

A word recognitions score of 96 percent in the right ear were recorded.  The left ear could not be tested.  However, the record does not reflect that the Maryland CNC word list was used.  Accordingly, the examination is not adequate for rating purposes.  See 38 C.F.R. § 4.85.  

In June 2009, the Veteran was provided another VA-administered audio examination.  The reporting medical provider diagnosed profound sensorineural hearing loss & absent word recognition ability for the left ear.  Additionally, the Veteran demonstrated mild-to-moderate sensorineural hearing loss and good word recognition for the right ear.  The puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
30
40
40
31.25
LEFT
90
100
100
95
96.25

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 0 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a compensable (10 percent) evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

As each of the readings at 1000, 2000, 3000, and 4000 Hertz is greater than 55 decibels, the Board will consider whether the provisions of an exceptional pattern of hearing impairment necessitating review under Table VIa would result in a higher evaluation.  The audiometric findings of the left ear equate to a Level IX.  See 38 C.F.R. § 4.86.  This level of hearing, combined with the Veteran's Level I in the right ear warrants a noncompensable evaluation under Table VII.  Thus, it does not avail the Veteran to use Table VIa.  

At the January 2010 VA examination, the puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
35
35
27.5
LEFT
95
100
95
95
100

The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in the right ear, and the left ear was non-testable.    

These audiometric findings equate to Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a compensable (10 percent) evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

As each of the readings at 1000, 2000, 3000, and 4000 Hertz is greater than 55 decibels, the Board will consider whether the provisions of an exceptional pattern of hearing impairment necessitating review under Table VIa would result in a higher evaluation.  The audiometric findings of the left ear equate to a Level X.  See 38 C.F.R. § 4.86.  This level of hearing, combined with the Veteran's Level I in the right ear warrants a 10 percent evaluation under Table VII.  Accordingly, the audiometric testing from January 2010 does not warrant a rating higher than the currently assigned 10 percent evaluation.  

In October 2010, the Veteran was given an audiogram at a civilian facility.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
25
35
35
26.25
LEFT
85
85
80
80
82.5

The examination report does not indicate that the Maryland CNC controlled speech discrimination test was used; accordingly, the examination is inadequate for rating purposes.  See 38 C.F.R. § 4.85.  

In November 2011, the Veteran returned to the same civilian provider for another audiometric examination.  Once again the Maryland CNC controlled speech discrimination test was not utilized.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
30
35
40
28.75
LEFT
85
85
85
85
85

Because the Maryland CNC controlled speech discrimination test was not utilized, the examination is inadequate for rating purposes.  See 38 C.F.R. § 4.85.  

The most recent VA examination occurred in November 2014.  At the conclusion of this examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
35
40
45
34
LEFT
90
85
85
80
85

The pure tone threshold average was 34 decibels in the right ear and 85 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in the right ear, and 0 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a compensable (10 percent) evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

As each of the readings at 1000, 2000, 3000, and 4000 Hertz is greater than 55 decibels, the Board will consider whether the provisions of an exceptional pattern of hearing impairment necessitating review under Table VIa would result in a higher evaluation.  The audiometric findings of the left ear equate to a Level VIII.  See 38 C.F.R. § 4.86.  This level of hearing, combined with the Veteran's Level I in the right ear warrants a noncompensable evaluation under Table VII.  Accordingly, the audiometric testing from November 2011 does not warrant a rating higher than the currently assigned 10 percent evaluation.  

Based on the foregoing, the Board concludes that the criteria for a rating in excess of the 10 percent currently assigned have not been met at any time during the course of the appeal.  Accordingly, the Veteran's claim for an increased rating for his bilateral hearing loss disability must be denied.  

III.  Extraschedular Consideration

Through his representative, the Veteran raised the topic of an extraschedular rating in his March 2017 Informal Hearing Brief.  It is noted that the Veteran has missed employment opportunity and multiple, on-going workplace difficulties as a result of his hearing difficulty.  

As the Court has explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry." 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, Vet. App. 111.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule.  Id.  Meaning, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected bilateral hearing loss constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Board notes the competent and credible July 2013 Board testimony from the Veteran and his wife.  The ten percent scheduler rating accounts for the communication difficulties and driving impairments suffered by the Veteran.  Consequently, they are contemplated in the ten percent schedular rating.  

As for the second Thun factor, the Veteran's 2013 Board testimony is also enlightening.  22 Vet. App. 111, 115-116.  At his hearing before the undersigned VLJ, the Veteran testified that he was denied Federal employment because of his bilateral hearing disability.  The Board cannot deem missed or precluded employment opportunities as marked interference with employment.  This conclusion draws support from the Veteran's testimony, indicating that he maintains employment as a Supervisor.  And, although he indicated that difficulties with phone conversations and conversing with subordinates, he testified that he was capable of meeting work requirements.  Additionally, the Veteran testified that his bilateral hearing loss had not led to work absence.    

The Board finds that the facts do not indicate that the Veteran's bilateral hearing loss warrants a higher rating.  Meaning, his disability picture is contemplated by the rating schedule, and the assigned schedular rate is adequate.  See Thun, 22 Vet. App. at 115.  There is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.  An extraschedular rating referral is not warranted by the disability picture before the Board.

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating greater than 10 percent for bilateral hearing loss is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


